OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs. We agree with the Appellate Division that each of the three defendants was entitled to summary judgment as a matter of law because, as covolunteers, they owed no duty to plaintiffs’ decedent other than to exercise reasonable care under the circumstances and no evidence in admissible form was adduced sufficient to create an issue of fact as to whether defendants breached that duty.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Orders affirmed, with costs, in a memorandum.